FILED
                             NOT FOR PUBLICATION                            NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD L. McKENZIE,                             No. 10-35672

               Plaintiff - Appellant,            D.C. No. 3:07-cv-01752-AC

  v.
                                                 MEMORANDUM *
MAUREEN ROSSI-HILL; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Oregon state prisoner Richard L. McKenzie appeals pro se from the district

court’s summary judgments in his 42 U.S.C. § 1983 action alleging access-to-

courts, due process, and retaliation claims. We have jurisdiction under 28 U.S.C. §

1291. We review de novo the district court’s grant of summary judgment, Toguchi

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and for an abuse of discretion the

denial of a motion to compel discovery, Hallett v. Morgan, 296 F.3d 732, 751 (9th

Cir. 2002). We affirm.

      The district court properly granted summary judgment on McKenzie’s

access-to-courts claim because McKenzie failed to identify any actual injury he

suffered as a result of prison officials’ actions. See Lewis v. Casey, 518 U.S. 343,

351-55, (1996) (access-to-courts claim requires plaintiff to show that defendants’

conduct caused actual injury to a non-frivolous legal claim concerning his

conviction or conditions of confinement).

      The district court properly granted summary judgment on McKenzie’s due

process claim concerning prison disciplinary proceedings because McKenzie

received all of the process that was due, and some evidence supported the

disciplinary findings. See Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974); see

also Superintendent v. Hill, 472 U.S. 445, 455 (1985).

      The district court properly granted summary judgment on McKenzie’s

retaliation claim because McKenzie failed to raise a genuine dispute of material

fact as to retaliatory motive. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th

Cir. 2005) (setting forth the elements of a retaliation claim).




                                            2                                  10-35672
      The district court did not abuse its discretion by denying McKenzie’s motion

to compel discovery because McKenzie failed to demonstrate that he suffered any

prejudice. See Hallett, 296 F.3d at 751 (trial court’s broad discretion to deny

discovery “will not be disturbed except upon the clearest showing that [the] denial

of discovery result[ed] in actual and substantial prejudice to the complaining

litigant”) (citation and internal quotation marks omitted).

      AFFIRMED.




                                           3                                      10-35672